DETAILED ACTION

Status of Application
This action is in reply to the Amendment filed on 16 June 2021. 
In the Amendment, claim 1, 2, 4-6, 8, 9, 13, 17, 18, 21 and 24 were amended, claims 11 and 23 were cancelled, and claim 25 was added. (Claims 10, 12, 14 and 22 were cancelled in a previous paper.)
Accordingly, claims 1-9, 13, 15-21, 24 and 25 are currently pending and have been allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-9, 13, 15-21, 24 and 25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Noah Hayward on 08/13/2021.

Claims 1, 2, 8 and 13 have been amended as follows: 

1. (Amended) A contagion monitoring apparatus comprising: 
a device interface configured to connect the contagion monitoring apparatus to a communications network to access a data stream for a social networking service; 
processing circuitry operably coupled to the device interface; and
a memory storing by the processing circuitry, cause the processing circuitry to: 
autonomously monitor the data stream of the social networking service; 
receive data indicative of social media activity of a plurality of users on the social networking service via the data stream, the date comprising features of interest; 
build, and regenerate at an interval, a relationship network, based on the data, that defines a plurality of local networks of users of the social networking service, each local 
determine popular features of interest from the features of interest, the popular features of interest being features of interest that occur within a popular feature time period 
determine which of the popular features of interest are candidate features for classification as a social contagion by determining which of the popular features of interest satisfies either a recency of popularity criterion or a spreading criterion; 
determine a complex social contagion score for the candidate features; and 
provide an indication regarding the classification as a social contagion based on the complex social contagion score;
wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry 
generating a ranking list of the popular features of interest, the ranking list consisting of the popular features of interest that have occurred within the data more than a recency threshold number of times over a recency time window, the recency time window being a sliding window that is longer than the popular feature time period, the recency threshold number of times being different from the popular feature threshold number of times, and the popular features of interest that have occurred within the data more than the recency threshold number of times over the recency time window being a proper subset of the popular features of interest; and 
determining which of the popular features of interest do not appear in the ranking list due to a recency of occurrence of the popular features of interest; 
wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry , for each of the popular features of interest, whether the respective 

2. (Amended) The apparatus of claim 1, wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry :
determine a critical mass score for the candidate features[[,]]; 



8. (Amended) The apparatus of claim 7, wherein the multi-stage filter comprises a sampler configured to randomly sample the received data[[;]], and a sliding window monitor 

13. (Amended) A method executable via operation of configured processing circuitry, the method comprising: 
autonomously monitoring, via a device interface operably coupled to the processing circuitry, a data stream of a social networking service via a connection to a communications network to access the data stream of the social networking service; 
receiving data indicative of social media activity of a plurality of users on the social networking service via the data stream, the data comprising features of interest; 
building, and regenerating at an interval, a relationship network, based on the data, that defines a plurality of local networks of users of the social networking service, each local network being a collection of users of the social media networking service linked via mentions and repostings of social media content 
determining popular features of interest from the features of interest, the popular features of interest being features of interest that occur within a popular feature time period 
determining which of the popular features of interest are candidate features for classification as a social contagion by determining which of the popular features of interest satisfies either a recency of popularity criterion or a spreading criterion, 
determining a complex social contagion score for the candidate features; and 

wherein determining which of the popular features of interest satisfies the recency of popularity criterion comprises: 
generating a ranking list of the popular features of interest, the ranking list consisting of the popular features of interest that have occurred within the data more than a recency threshold number of times over a recency time window, the recency time window being a sliding window that is longer than the popular feature time period, the recency threshold number of times being different from the popular feature threshold number of times, and the popular features of interest that have occurred within the data more than the recency threshold number of times over the recency time window being a proper subset of the popular features of interest; and 
determining which of the popular features of interest do not appear in the ranking list due to a recency of occurrence of the popular features of interest; 
wherein determining which of the popular features of interest satisfies the spreading criterion comprises determining, for each of the popular features of interest, whether the respective 


Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is: Fink et al., "Complex contagions and the diffusion of popular Twitter hashtags in Nigeria"; Barash et al., "Critical phenomena in complex contagions"; Barash et al., "The Dynamics of Social Contagion"; Asur et al., "Trends in Social Media: Persistence and Decay"; Menczer et al. (U.S. Patent Application Publication No. 2016/0042284 A1), and Kelly et al. (U.S. Patent Application Publication No. 2016/0048556 A1). 
The prior art of record alone or in combination does not teach the combination of the following elements:
a device interface configured to connect the contagion monitoring apparatus to a communications network to access a data stream for a social networking service; 
processing circuitry operably coupled to the device interface; and
a memory storing instructions that, when executed by the processing circuitry, cause the processing circuitry to: 
autonomously monitor the data stream of the social networking service; 
receive data indicative of social media activity of a plurality of users on the social networking service via the data stream, the date comprising features of interest; 
build, and regenerate at an interval, a relationship network, based on the data, that defines a plurality of local 
determine popular features of interest from the features of interest, the popular features of interest being features of interest that occur within a popular feature time period more than a popular feature threshold number of times; 
determine which of the popular features of interest are candidate features for classification as a social contagion by determining which of the popular features of interest satisfies either a recency of popularity criterion or a spreading criterion; 
determine a complex social contagion score for the candidate features; and 
provide an indication regarding the classification as a social contagion based on the complex social contagion score;
wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to determine which of the popular features of interest satisfies the recency of popularity criterion by: 
generating a ranking list of the popular features of interest, the ranking list consisting of the popular features of interest that have occurred within the data more than a recency threshold number of times over a recency time window, the recency time window being a sliding window that is longer than the popular feature time period, the recency threshold number of times being different from the popular feature threshold number of times, and the popular features of interest that have occurred within the data more than the recency threshold 
determining which of the popular features of interest do not appear in the ranking list due to a recency of occurrence of the popular features of interest; 
wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to determine which of the popular features of interest satisfies the spreading criterion by determining, for each of the popular features of interest, whether the respective popular feature of interest has spread from an initial local network to more than a threshold percentage of other local networks of the relationship network since a previous analysis of the respective popular feature of interest for classification as a social contagion.

Each of the above-noted prior art references teaches various elements of claim 1, and while some of these references teach temporal growth patterns of social contagion characterized by a peak followed by a decline and in some cases subsequently followed by a return to growth (see e.g., Kelly et al. (U.S. Patent Application Publication No. 2016/0048556 A1), 0230; Asur et al., "Trends in Social Media: Persistence and Decay," e.g., pp. 6-8), the prior art of record collectively in any permissible combination fails to teach at least: generating a ranking list of the popular features of interest, the ranking list consisting of the popular features of interest that have occurred within the data more than a recency threshold number of times over a recency time window, the recency time window being 
Regarding 35 U.S.C. 112, the rejections in the last Office Action have been overcome by the claim amendments made in the Amendment filed 06/16/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692